UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 30, 2013 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGEACT OF 1934 For the transition period from to Commission file number 0-9904 ARDEN GROUP, INC. (Exact name of registrant as specified in its charter) Delaware 95-3163136 (State or other jurisdiction of (I.R.S. Employer Identification No.) incorporation or organization) 2020 South Central Avenue, Compton, California90220 (Address of principal executive offices including zip code) Registrant’s telephone number, including area code (310) 638-2842 No Change Former name, former address and former fiscal year, if changed since last report. Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer x Non-accelerated filer o Smaller reporting company ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ¨ No x The number of shares outstanding of the registrant’s class of common stock as of May 3, 2013 was: 3,071,000 shares of Class A Common Stock PART I.FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS ARDEN GROUP, INC. AND CONSOLIDATED SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (UNAUDITED) (In Thousands, Except Share and Per Share Data) March 30, 2013 December 29, 2012 Assets Current assets: Cash and cash equivalents $ $ Investments Accounts receivable, net of allowance for doubtful accounts, of $193 and $187 as of March 30, 2013 and December 29, 2012, respectively Inventories, net Deferred income taxes Other current assets Total current assets Property, plant and equipment, net Deferred income taxes Other assets Total assets $ $ Liabilities and Stockholders’ Equity Current liabilities: Accounts payable, trade $ $ Income taxes payable Other current liabilities Total current liabilities Long-term debt Deferred rent Other liabilities Total liabilities Commitments and contingent liabilities (Note 6) Stockholders’ equity: Common Stock, Class A, $.25 par value; authorized 10,000,000 shares; 3,071,000 shares issued and outstanding as of March 30, 2013and December 29, 2012, respectively, excluding 1,357,200 treasury shares Capital surplus Unrealized gain (loss) on investments, net of tax ) 1 Retained earnings Treasury stock, 1,357,200 shares at cost ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 1 ARDEN GROUP, INC. AND CONSOLIDATED SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (UNAUDITED) (In Thousands, Except Share and Per Share Data) Thirteen Weeks Ended March 30, 2013 March 31, 2012 Sales $ $ Cost of sales Gross profit Selling, general and administrative expense Loss from exit activity Operating income Interest and dividend income 10 45 Interest expense ) ) Other income (expense), net 17 0 Income before income taxes Income tax provision Net income $ $ Other comprehensive gain (loss), net of tax: Net unrealized holding gain (loss) from available-for-sale securities, net of income tax expense (benefit) of $(7) and $1 for 2013 and 2012, respectively ) 2 Comprehensive income $ $ Basic and diluted net income per common share $ $ Basic and diluted weighted average common shares outstanding The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 2 ARDEN GROUP, INC. AND CONSOLIDATED SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) (In Thousands) Thirteen Weeks Ended March 30, 2013 March 31, 2012 Cash flows from operating activities: Cash received from customers $ $ Cash paid to suppliers and employees ) ) Interest and dividends received 12 Interest paid ) ) Income taxes paid ) 0 Cash paid for exit activity 0 ) Net cash provided by operating activities Cash flows from investing activities: Capital expenditures ) ) Purchases of investments ) ) Sales of investments 20 Proceeds from the sale of property, plant and equipment 1 20 Net cash used in investing activities ) ) Cash flows from financing activities: Cash dividends paid ) ) Net cash used in financing activities ) ) Net decrease in cash and cash equivalents ) ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 3 CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS, Continued (In Thousands) Thirteen Weeks Ended March 30, 2013 March 31, 2012 Reconciliation of Net Income to Net Cash Provided by Operating Activities: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization Provision for losses on accounts receivable 14 31 Net loss from the disposal of property, plant and equipment 85 39 Realized gain on investments, net ) 0 Amortization of premium on investments 62 80 Stock appreciation rights compensation expense (income) ) Change in assets and liabilities net of effects from noncash investing and financing activities: (Increase) decrease in assets: Accounts receivable (9 ) Inventories Other current assets ) ) Other assets ) 10 Increase (decrease) in liabilities: Accounts payable, trade and other current liabilities Income taxes payable Deferred rent ) ) Other liabilities ) ) Net cash provided by operating activities $ $ The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 4 ARDEN GROUP, INC. AND CONSOLIDATED SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) 1.Summary of Significant Accounting Policies Basis of Presentation and Principles of Consolidation The condensed consolidated financial statements of Arden Group, Inc. (Company or Arden) include the accounts of the Company and its direct and indirect wholly-owned subsidiaries.All intercompany accounts and transactions are eliminated in consolidation.The Company currently operates 17 full-service supermarkets in Southern California through its wholly-owned subsidiary, Gelson’s Markets (Gelson’s) which carries both perishable and other grocery products. The accompanying condensed consolidated financial statements for the thirteen weeks ended March 30, 2013 and March 31, 2012 have been prepared in accordance with the instructions to Form 10-Q, Article10 of Regulation S-X and generally accepted accounting principles in the United States (GAAP) for interim financial information.These financial statements have not been audited by an independent registered public accounting firm but include all adjustments which, in the opinion of management of the Company, are necessary for a fair statement of the financial position and the results of operations for the periods presented.Certain information and footnote disclosures normally included in financial statements prepared in accordance with GAAP have been omitted pursuant to Securities and Exchange Commission (SEC) regulations.Accordingly, the accompanying condensed consolidated financial statements should be read in conjunction with the Company’s fiscal 2012 Annual Report on Form10-K.The results of operations for the thirteen week period ended March 30, 2013 are not necessarily indicative of the results to be expected for the full year ending December 28, 2013. Revenue Recognition The Company recognizes revenue at the time of sale.Revenue is recorded net of sales tax.Discounts given to customers are recorded at the point of sale as a reduction of revenue.The Company maintains a bad debt allowance for receivables from vendors and Gelson’s charge card users.Valuation reserves are adjusted periodically based on historical recovery rates.The Company records income from licensing arrangements, subleases, leases and finance charges as they are earned.Income from all licensing arrangements, rental income and finance charges represents less than 1% of sales for all periods presented and, therefore, is not disclosed separately on the Condensed Consolidated Statements of Comprehensive Income. Cost of Sales Cost of sales includes product costs (net of discounts and allowances) and inbound freight charges, as well as warehouse, transportation, purchasing, advertising and occupancy costs.Warehouse and transportation costs include receiving costs, internal transfer costs, labor, building rent, utilities, depreciation, repairs and maintenance and fuel for the Company’s distribution center.Purchasing costs include both labor and administrative expense associated with the purchase of the Company’s products for resale.Advertising costs, net of vendor reimbursements, are expensed as incurred.Occupancy costs consist of rent, common area charges (where applicable), depreciation and utilities related to Gelson’s operations.The following table summarizes warehouse, transportation, purchasing, advertising, net of vendor reimbursements, and occupancy costs for the thirteen weeks ended March 30, 2013 and March 31, 2012: 5 Thirteen Weeks Ended (In Thousands) March 30, 2013 March 31, 2012 Warehouse and transportation $ $ Purchasing Advertising Occupancy $ $ Fair Value Measurements The fair value of the Company’s financial assets and liabilities which are measured on a recurring basis includes Investments which appear under Assets on the Condensed Consolidated Balance Sheets.As of March 30, 2013 and December 29, 2012, all of the Company’s investments were valued using Level 1 inputs as the investment portfolio consists of investment securities that are actively traded in the marketplace.Level 1 inputs are based on quoted prices in active markets for identical assets or liabilities. The carrying values of cash and cash equivalents, accounts receivable, accounts payable and accrued liabilities approximate fair value because of the short-term maturity of these instruments.The fair value of the Company’s long-term debt closely approximates its carrying value.The Company estimates the fair value of long-term debt based upon the net present value of the future cash flows using those interest rates that are currently available to the Company for the issuance of debt with similar terms and remaining maturities. Vendor Allowances The Company receives a variety of allowances from its vendors whose products are sold in Gelson’s stores.Typically, the vendors are paying the Company to promote their products.The promotion may be a temporary price reduction, a feature in a print advertisement or newsletter, placement of the vendor’s product in a preferred location in a store or introduction of a new product.The promotions range from approximately two weeks to six months and are recognized as a reduction of cost of sales as they are earned. Occasionally, the Company receives allowances in the form of upfront lump-sum payments from vendors.Under the terms of these long-term agreements (which typically extend for several months or years), the Company earns these allowances as it purchases product from the vendor.The upfront payments are recorded as a liability when they are received and are recorded as a reduction of inventory cost as the product is purchased.In the event the Company does not purchase the minimum amount of product specified in the agreement, the upfront payments must be returned on a pro rata basis to the vendor.If the contract does not specify that the rebate is earned as product is purchased, then the upfront payments are recorded as a liability when received and recognized as a reduction of cost of sales on a pro rata basis as the product is sold. 2.Multi-Employer Pension and Health Care Plans The Company contributes to several multi-employer union pension and health care plans, administered by various trustees, in accordance with the provisions of various labor contracts.Pension and health care costs are generally based on the number of straight-time hours worked and the contribution rate per hour as stipulated in the Company’s various collective bargaining agreements.Union pension and health care plan expense totaled approximately $5,351,000 and $5,155,000 in the first quarter of 2013 and 2012, respectively. The Arden Group, Inc. 401(k) Retirement Savings Plan (Plan) covers all non-union employees of the Company and its subsidiaries who have attained the age of 18 and have completed the applicable service requirement.The Plan provides that, with certain limitations, an employee with at least one month of service may elect to contribute up to 100% of such employee’s annual compensation to the Plan up to a maximum of $17,500 in 2013 on a tax-deferred basis, in addition to catch up contributions up to a maximum of $5,500 for employees over the age of 50.Employees are eligible to participate in the Company’s discretionary contributions beginning on January 1 or July 1 following the completion of one year of service.The Company accrued $142,000 and $96,000 during the first quarter of 2013 and 2012, respectively, for anticipated contributions. 6 3.Stock Appreciation Rights The Company has outstanding stock appreciation rights (SARs) that have been granted to non-employee directors and certain employees.Each SAR entitles the holder to receive cash upon exercise equal to the excess of the fair market value of a share of the Company’s Class A Common Stock (Class A), as determined in accordance with the SARs agreement, on the date of exercise over the grant price.All currently outstanding SARs vest 25% each year beginning at the end of the third year and expire seven years from the date of grant. The fair value of each SAR is estimated on the date of grant and, subsequently, at the end of each reporting period using the Black-Scholes option-pricing model which relies on the use of various highly subjective assumptions.The assumptions used in the Black-Scholes option-pricing model for the first quarter ended March 30, 2013 were as follows: Dividend yield .89%
